Citation Nr: 0735638	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2006.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's COPD is not related to active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in November 2003, August 2005, and September 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The September 2006 letter 
told him to provide any relevant evidence in his possession.   
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The September 2006 letter also advised of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the September 2006 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in January 2004.  
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

I.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of COPD is factually shown during service.  The 
Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of any chronic pulmonary disorder during 
service.  On the clinical examination for separation from 
service, the veteran's lungs and chest were evaluated as 
normal and chest x-ray was negative.  In addition, on the 
Report of Medical History completed in conjunction with the 
separation examination, the veteran denied ever having a 
chronic cough, shortness of breath, or pain or pressure in 
chest.  Thus, there is no medical evidence that shows that 
the veteran suffered from any chronic pulmonary disorder, 
including COPD, during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
evidence of pulmonary problems is noted in November 1999, 
when the veteran was diagnosed with pneumonia and emphysema.  
In light of the lack of any relevant history reported between 
1955 and 1999, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has COPD.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

The Board notes that the veteran contends that his COPD is 
related to asbestos exposure in service.  In October 2003, 
the veteran reported that he was exposed to asbestos during 
the time he served aboard the USS Hanson as a damage control 
man in combat operations during the Korean War.  The veteran 
stated that he worked with asbestos that covered pipes and 
equipment.  In November 2003, the veteran reported that as a 
pipe cutter, he removed asbestos to work on the pipes.

The Board notes that there is no specific statutory or 
regulatory guidance with regard to claims for service 
connection for asbestosis or other asbestos-related diseases.  
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-MR, Part IV, Subpart ii; I-H.  

The veteran's DD Form 214 indicates that he served in the 
Navy from July 1951 to July 1955 and that his most 
significant duty assignment was on the USS Hanson (DDR 832).  
The veteran's service personnel records indicate that he was 
a damage control man, and the RO indicated that the Navy Jobs 
Titles and Ratings shows that as a damage control man, he 
would have had minimal exposure to asbestos, thereby 
conceding some exposure to asbestos.  

In January 2004, the veteran underwent a VA examination to 
determine whether or not his breathing problems were due to 
asbestos exposure.  The examiner, a PA, diagnosed the veteran 
with COPD, subtype most consistent with chronic bronchitis 
and stated, "... [The veteran] does not have lung cancer in 
regards to his asbestos exposure causing his current 
respiratory problems, that is his COPD.  I believe there to 
be most likely little correlation with this.  There is no 
doubt asbestos is harmful to the lungs, but I believe his 
overall exposure, and environmental exposures, and certainly 
his tobacco use is clearly the most cause of his COPD.  I 
believe asbestos had very little to do with his current 
respiratory condition."
        
Chest CT taken in January 2004 showed calcified pleural 
plaques bilateral, right greater than left, which were felt 
may be related to prior asbestos exposure, or prior hemo or 
pythorax.  In addition, paraseptal bullous emphysema was also 
noted.
        
Chest CT taken in August 2006 showed rather severe emphysema 
with associated changes of pulmonary fibrosis and, to a 
lesser extent, honeycombing, right pleural thickening and 
calcification.  However, the CT was negative for acute 
alveolar infiltrate or evidence of acute interstitial lung 
disease.    
        
In a November 2006 letter, a private physician's assistant, 
M.T., wrote, "The patient has a history of chronic 
obstructive pulmonary disease with oxygen dependence.  He had 
a high resolution CT scan of the chest done in August 2006, 
which shows severe emphysema with changes of pulmonary 
fibrosis and honeycombing noted.  He also had right pleural 
thickening and calcification.  I discussed these results with 
[Dr. S.B.], who is my supervising physician, and we feel that 
this CT scan shows that his lung disease could be attributed 
to his prior asbestos exposure with the fact that he has the 
pulmonary fibrosis and honeycombing as well as the right 
pleural thickening and calcification. ..."

In September 2006, the Board remanded the case for additional 
development including obtaining an opinion as to whether the 
veteran's COPD was related to asbestos exposure during 
military service.  In May 2007, the VA physician, Dr. I.W. 
stated, "I could not find any current evidence in the 
medical literature that states asbestos exposure causes COPD. 
... I also reviewed the letter from the veteran's pulmonary 
group where he obtains private health care for his breathing 
issues, and I reviewed the comments made by the physician's 
assistant.  There was nothing mentioned about the veteran's 
very long term smoking history and how it plays into his 
COPD.  ... The examiner included comments noted about pulmonary 
fibrosis in the above explanation, because a previous CT scan 
noted in his claims file did mention pulmonary fibrosis.  
Pleural thickening and pleural calcification have also been 
mentioned, and these are also related to asbestos exposure.  
However, there is no current medical documentation in the 
literature that states asbestos exposure specifically causes 
COPD.  The most common cause of COPD is a very long-term 
smoking history, which this veteran appears to have."  Dr. 
I.W. then stated that it appeared unlikely that the veteran's 
asbestos exposure caused his COPD and that the most likely 
cause of his COPD is a smoking history.  Dr. I.W. noted that 
the reasoning and basis for the opinion came from a review of 
the current medical literature concerning causes of COPD. 
        
In deciding whether the veteran's COPD is related to service 
and his conceded asbestos exposure, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Here, there is a legitimate 
reason for accepting the Dr. I.W.'s unfavorable opinion over 
M.T.'s favorable opinion.  M.T. stated, "... we feel that this 
CT scan shows that his lung disease could be attributed to 
his prior asbestos exposure with the fact that he has the 
pulmonary fibrosis and honeycombing as well as the right 
pleural thickening and calcification."  However, M.T. does 
not provide any discussion relating to what, if any, affect 
the veteran's smoking history ("60-pack year tobacco use" 
referenced in January 2004 VA examination report) may have 
had on the development of his COPD, nor is there reference to 
review of medical literature on the subject of causation of 
COPD.

In comparison, Dr. I.W. stated that based on a review of the 
current medical literature concerning causes of COPD, that it 
appeared "UNLIKELY that this veteran's asbestos exposure 
caused his COPD."  Dr. I.W. addressed both the veteran's 
asbestos exposure and his smoking history in light of a 
review of medical literature.
   
Thus, the Board finds that I.W.'s reasoned medical opinion is 
accordingly more probative than the opinion of M.T.  
  
For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran does not 
have COPD as a result of his active service, including 
exposure to asbestos, outweighs the medical evidence in favor 
of the claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.    


ORDER

Entitlement to service connection for COPD, to include as a 
result of exposure to asbestos, is denied.



____________________________________________
MILO H.HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


